DETAILED CORRESPONDENCE
This action is in response to the filing of the Application on 08/19/2019. Claims 1 – 20 are canceled.  Claims 21 – 40 are examined below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined
under the first inventor to file provisions of the AIA .
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 22, 25, 26, 27, 29 and 30 of the instant application are rejected on the ground of non-statutory double patenting as being unpatentable over Claims 1, 3, 16, 17, 43, 35 and 38 of U.S. Application of 15/477,833.

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims generally covers, a vehicle is caused to drive autonomously on a road network. In response to a request signal representing a request for the vehicle to engage in a speed-reducing safety maneuver, a vehicle system (a) computationally 
Each of the limitations of the instant claims can be mapped to a claim or a claim limitation of US. Application 15/477,833.  

See Chart below: 
Instant Application Claims
Application 15/477,833 Claims
Claim 21: 
causing a vehicle to travel autonomously along a trajectory toward a goal location; 

receiving a request for the vehicle to engage in a speed-reducing maneuver while the vehicle is traveling along the trajectory; 
determining, based on one or more features of request, that the vehicle may continue toward the goal location after the speed-reducing maneuver;



and causing the vehicle to perform the speed-reducing maneuver at the identified target location


causing a vehicle to drive autonomously on a road network;
 
in response to a request signal representing a request for the vehicle to engage in a speed- reducing maneuver,

analyzing data to choose a target location for the maneuver from a plurality of target locations by:




applying the minimum quality threshold to the plurality of target locations to identify the target location; 




and causing the vehicle to drive autonomously toward the target location and engage in the maneuver;



Claim 3
Claim 25:
one or more features of the request comprise a degree of urgency associated with the request.
Claim 1:
inferring a degree of urgency and an expected stopping time interval from the request signal and the data;

Claim 26

Claim 16

shape or size of the geographic region is determined based at least in part on the determination that the vehicle may continue toward the goal location after the speed reducing maneuver.
Claims 34 and 35:
which the region comprises an area faced by a forward-facing side of the vehicle;
 in which the region comprises a shape or a size or both.

Claim 29:
Claim 38
Claim 30:
causing the vehicle to travel autonomously along the trajectory after the speed-reducing maneuver.
Claim 1:
causing a vehicle to drive autonomously on a road network; in response to a request signal representing a request for the vehicle to engage in a speed- reducing maneuver…



Based on the above, the Examiner rejects Claims 21, 22, 25, 26, 27, 29 and 30 of the instant application with Claims 1, 3, 16, 17, 34, 35 and 38 of Application 15/477,833. 







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 21 – 40 are rejected under 35 U.S.C. 103 as being unpatentable over Nemec (US 2015/0338849) in view of  Herbach (US 2017/0057510).

Claim 21, Nemec discloses a method, comprising:
causing a vehicle to travel autonomously along a trajectory toward a goal location [see abst]:
receiving a request for the vehicle to engage in a speed-reducing maneuver while the vehicle is traveling along the trajectory [see p0079 - the computer 110 is controlling the vehicle autonomously, the computer 110 may change the state of button 614 to the third state 806 where button 614 becomes a “PULL OVER” button. If, during a ride, the passenger were to activate the button 614 when in the “PULL OVER” state];




determining, based on one or more features of request, that the vehicle may continue toward the goal location after the speed-reducing maneuver [see p0079 - the computer 110 may change the state of button 614 to the third state 806 where button 614 becomes a “PULL OVER” button. If, during a ride, the passenger were to activate the button 614 when in the “PULL OVER” state, the computer 110 would respond by identifying a reasonable place to stop or pull the vehicle over before the destination is reached. The computer 110 may also provide a notification to the user that the vehicle is attempting to pull over on the internal electronic display 152]; 
Nemec does not specifically disclose in response to the determination that the vehicle may continue toward the goal location after the speed-reducing maneuver: determining a geographic region along the trajectory of the vehicle having a plurality of target locations for performing the speed-reducing maneuver, and identifying a target location among the plurality of target locations that deviates from the trajectory of the vehicle by less than a threshold value; and causing the vehicle to perform the speed-reducing maneuver at the identified target location in the geographic region.

	However, Herbach discloses target location is selected from a target locations by evaluating whether a quality value of the target location satisfies a minimum quality threshold, the minimum quality threshold determined based at least in part on one or more features of the request for the vehicle to engage in the speed-reducing safety maneuver [see p0078 “In some embodiments, the computing device may gather a list of regions and then analyze the regions to determine a region that is most safe or otherwise preferable for pulling over the autonomous vehicle. For example, the computing device may pull over the autonomous vehicle in the closest safe region rather than a farther region, depending on the urgency of the pullover. Other examples are also possible, and a variety of factors may determine which region out of multiple safe regions to pull over in, aside from the urgency of the pullover.”].  
It would have been obvious to modify Nemec to include the teachings of evaluating target locations in order to stop the vehicle in a safe place.



Claim 22, Nemec discloses the method of claim 21, in which the speed-reducing maneuver comprises stopping the vehicle at the identified target location [see p0021 - the vehicle's computer may look for an open space to pull the vehicle over. If one is not available within a short period of time, such as ten seconds or more or less, or distance, the vehicle's computer may bring the vehicle to a stop in the current lane or as far to the right as possible, changing lanes if necessary, so long as the vehicle is not in an unsafe location].

Claim 23, Nemec discloses the method of claim 21, in which the one or more features of the request comprise one or more of a request type, a way the request was made, or a frequency of the request [see p0020, poo22 – p0023- the first button may become inactive again, and the second button may be switched to an active state where the second button may be used to communicate a request from a passenger to the vehicle's computer to pull the vehicle over;  The vehicle's computer may also display a notification to the passenger indicating that the emergency stop button has been activated and help has been called (either a concierge or an emergency response center, e.g., a 911 call center). When the emergency stop button is used, the vehicle's computer may prevent the passenger from beginning a new trip without the assistance of the concierge or at all. Accordingly, the vehicle's computer may change the states of the other buttons to inactive state; the emergency stop button may be configured to reduce the likelihood of accidental use of the button. For example, rather than a simple push-button activation, the emergency stop button may require that the passenger pull up on the emergency stop button. In order to differentiate between the buttons, the emergency stop button may be in a different color from other buttons, such as red, and may include a warning-type text such as “STOP NOW—EMERGENCY” in order to indicate to the passenger the purpose of the emergency stop button].

Claim 24, Nemec discloses the method of claim 21, but does not specifically disclose in which the one or more features of the request comprise an indication to transition the vehicle between an autonomous mode and a manual mode.
However, Herbach discloses in other events, including emergency scenarios, a driver or remote operator of the autonomous vehicle can manually provide a command to execute the instructions to pull over the autonomous vehicle. In still other events, the driver can disengage automated driving and manually pull the autonomous vehicle over as well [see p0021].




Claim 25, Nemec discloses the method of claim 21, but does not specifically disclose in which the one or more features of the request comprise a degree of urgency associated with the request.
Herbach discloses in some embodiments, the computing device may gather a list of regions and then analyze the regions to determine a region that is most safe or otherwise preferable for pulling over the autonomous vehicle. For example, the computing device may pull over the autonomous vehicle in the closest safe region rather than a farther region, depending on the urgency of the pullover. Other examples are also possible, and a variety of factors may determine which region out of multiple safe regions to pull over in, aside from the urgency of the pullover [see p0078].
It would have been obvious to modify Nemec to include the teachings of the request comprise a degree of urgency associated with the request in order to stop the vehicle in a safe place.









Claim 26, Nemec discloses the method of claim 21, in which the one or more features of the request comprise an expected stopping time interval [see p0022 - buttons may also include an emergency stop button for communicating a request from a passenger to the vehicle's computer to initiate an emergency stop. If such a stop is initiated, the vehicle's computer may stop the vehicle within a very short period, such as 3 seconds or more or less depending, for example, on the speed and braking power of the vehicle or the speed and distance of another object (such as another vehicle) behind the vehicle].


Claim 27,  Nemec discloses the method of claim 21, in which a shape or size of the geographic region is determined based at least in part on the determination that the vehicle may continue toward the goal location after the speed reducing maneuver [see p0035].

Claim 28, Nemec discloses the method of claim 21, in which the threshold value comprises at least one of a distance to the target location or a time to the target location [see p0022 - buttons may also include an emergency stop button for communicating a request from a passenger to the vehicle's computer to initiate an emergency stop. If such a stop is initiated, the vehicle's computer may stop the vehicle within a very short period, such as 3 seconds or more or less depending, for example, on the speed and braking power of the vehicle or the speed and distance of another object (such as another vehicle) behind the vehicle].

	Claim 29, Nemec discloses the method of claim 21, but does not specifically disclose further comprising expanding the geographic region when no target location is identified.
	However, Herbach discloses as each region may be divided into chunks of 1 meter in length. In other examples, each region may be small enough in size where they do not need to be divided into chunks. Other examples are also possible. The computing device may then apply one or more methods/algorithms to each chunk to determine if the given chunk and/or the respective region that the given chunk is in are safe or otherwise ideal for pullover. the autonomous vehicle travels, the computing device may be configured to periodically identify regions of interest (e.g., every 100 milliseconds); In the example shown, the computing device may identify a red curb 416 (e.g., a “no parking zone”) as the rightmost boundary of the region 404, and may thus determine that region 404 is not suitable for pullover for at least the reason of the red curb 416. The computing device may also identify an object 418 in region 404 to the left of the autonomous vehicle 400 and in lane 408A [see at least - p0016]-[0017], [0078], [0084], [0105]. 
It would have been obvious to modify Nemec to include the teachings expanding the geographic region when no target location is identified in order to stop the vehicle in a safe place.




Claim 30, Nemec discloses the method of claim 21, further comprising causing the vehicle to travel autonomously along the trajectory after the speed-reducing maneuver [see p0079 and p0081 - Once the passenger has activated the button 614 to initiate a trip to the destination and the computer 110 is controlling the vehicle autonomously, the computer 110 may change the state of button 614 to the third state 806 where button 614 becomes a “PULL OVER” button; activating button 614 again before the vehicle has begun to physically pull over, for example by slowing down or changing lanes].

Claim 31, Nemec discloses the method of claim 21, further comprising presenting, on a user interface, the trajectory toward the goal location and at least one of the plurality of target locations in the geographic region [see p0081 - Once the button 614 has been activated in the third state 806, the computer 110 may also display some version of: “Preparing to pull over. To cancel, press the Go button” on the internal electronic display 152. In this regard, the passenger may cancel the request to pull the vehicle over by pressing or otherwise activating button 614 again before the vehicle has begun to physically pull over, for example by slowing down or changing lanes].






Claim 32,  Nemec discloses the method of claim 31, further comprising receiving an input to the user interface including an indication of the target location from plurality of target locations for performing the speed-reducing maneuver [see at least p0079, p0082 - Once the passenger has activated the button 614 to initiate a trip to the destination and the computer 110 is controlling the vehicle autonomously, the computer 110 may change the state of button 614 to the third state 806 where button 614 becomes a “PULL OVER” button. If, during a ride, the passenger were to activate the button 614 when in the “PULL OVER” state, the computer 110 would respond by identifying a reasonable place to stop or pull the vehicle over before the destination is reached; the computer 110 will then pull over the vehicle to the side of the road within a short period, for example, within 10 seconds or more or less. In order to do so, the computer 110 may look for an open space, such as room on a shoulder to pull out of the vehicle's current lane based on where the vehicle will be in the next 10 seconds. If no preferred pull over location can be found, and the vehicle is not in an unsafe location (e.g., train tracks, intersections, busy roadway, intersection), the computer may use the signaling system to turn on the hazard lights and come to a stop]. 







Claim 33, Nemec discloses a vehicle system, comprising: one or more processors; and memory storing instructions which, when executed by the one or more processors, cause the one or more processors to perform operations comprising [see p0027]:
causing a vehicle to travel autonomously along a trajectory toward a goal location [see abst]:
receiving a request for the vehicle to engage in a speed-reducing maneuver while the vehicle is traveling along the trajectory [see p0079 - the computer 110 is controlling the vehicle autonomously, the computer 110 may change the state of button 614 to the third state 806 where button 614 becomes a “PULL OVER” button. If, during a ride, the passenger were to activate the button 614 when in the “PULL OVER” state];

determining, based on one or more features of request, that the vehicle may continue toward the goal location after the speed-reducing maneuver [see p0079 - the computer 110 may change the state of button 614 to the third state 806 where button 614 becomes a “PULL OVER” button. If, during a ride, the passenger were to activate the button 614 when in the “PULL OVER” state, the computer 110 would respond by identifying a reasonable place to stop or pull the vehicle over before the destination is 
Nemec does not specifically disclose in response to the determination that the vehicle may continue toward the goal location after the speed-reducing maneuver: determining a geographic region along the trajectory of the vehicle having a plurality of target locations for performing the speed-reducing maneuver, and identifying a target location among the plurality of target locations that deviates from the trajectory of the vehicle by less than a threshold value; and causing the vehicle to perform the speed-reducing maneuver at the identified target location in the geographic region.

	However, Herbach discloses target location is selected from a target locations by evaluating whether a quality value of the target location satisfies a minimum quality threshold, the minimum quality threshold determined based at least in part on one or more features of the request for the vehicle to engage in the speed-reducing safety maneuver [see p0078 “In some embodiments, the computing device may gather a list of regions and then analyze the regions to determine a region that is most safe or otherwise preferable for pulling over the autonomous vehicle. For example, the computing device may pull over the autonomous vehicle in the closest safe region rather than a farther region, depending on the urgency of the pullover. Other examples are also possible, and a variety of factors may determine which region out of multiple safe regions to pull over in, aside from the urgency of the pullover.”].  
It would have been obvious to modify Nemec to include the teachings of evaluating target locations in order to stop the vehicle in a safe place.




Claim 34, Nemec discloses the system of claim 33, in which the speed-reducing maneuver comprises stopping the vehicle at the identified target location [see p0021 - the vehicle's computer may look for an open space to pull the vehicle over. If one is not available within a short period of time, such as ten seconds or more or less, or distance, the vehicle's computer may bring the vehicle to a stop in the current lane or as far to the right as possible, changing lanes if necessary, so long as the vehicle is not in an unsafe location].


Claim 35, Nemec discloses the system of claim 33, in which the one or more features of the request comprise one or more of a request type, a way the request was made, or a frequency of the request [see p0020, poo22 – p0023- the first button may become inactive again, and the second button may be switched to an active state where the second button may be used to communicate a request from a passenger to the vehicle's computer to pull the vehicle over;  The vehicle's computer may also display a notification to the passenger indicating that the emergency stop button has been activated and help has been called (either a concierge or an emergency response center, e.g., a 911 call center). When the emergency stop button is used, the vehicle's computer may prevent the passenger from beginning a new trip without the assistance of the concierge or at all. Accordingly, the vehicle's computer may change the states of the other buttons to inactive state; the emergency stop button may be configured to reduce the likelihood of accidental use of the button. For example, rather than a simple push-button activation, the emergency stop button may require that the passenger pull up on the emergency stop button. In order to differentiate between the buttons, the emergency stop button may be in a different color from other buttons, such as red, and may include a warning-type text such as “STOP NOW—EMERGENCY” in order to indicate to the passenger the purpose of the emergency stop button].


Claim 36, Nemec discloses the system of claim 33, in which the threshold value comprises at least one of a distance to the target location or a time to the target location [see p0022 - buttons may also include an emergency stop button for communicating a request from a passenger to the vehicle's computer to initiate an emergency stop. If such a stop is initiated, the vehicle's computer may stop the vehicle within a very short period, such as 3 seconds or more or less depending, for example, on the speed and braking power of the vehicle or the speed and distance of another object (such as another vehicle) behind the vehicle].










Claim 37, Nemec discloses a non-transitory computer readable storage medium storing instructions which, when executed by one or more processors, cause the one or more processors to perform operations comprising [see p0027 - The memory 130 may be of any type capable of storing information accessible by the processor, including a computing device-readable medium, or other medium that stores data that may be read with the aid of an electronic device, such as a hard-drive, memory card, ROM, RAM, DVD or other optical disks, as well as other write-capable and read-only memories].
causing a vehicle to travel autonomously along a trajectory toward a goal location [see abst]:
receiving a request for the vehicle to engage in a speed-reducing maneuver while the vehicle is traveling along the trajectory [see p0079 - the computer 110 is controlling the vehicle autonomously, the computer 110 may change the state of button 614 to the third state 806 where button 614 becomes a “PULL OVER” button. If, during a ride, the passenger were to activate the button 614 when in the “PULL OVER” state];
determining, based on one or more features of request, that the vehicle may continue toward the goal location after the speed-reducing maneuver [see p0079 - the computer 110 may change the state of button 614 to the third state 806 where button 614 
Nemec does not specifically disclose in response to the determination that the vehicle may continue toward the goal location after the speed-reducing maneuver: determining a geographic region along the trajectory of the vehicle having a plurality of target locations for performing the speed-reducing maneuver, and identifying a target location among the plurality of target locations that deviates from the trajectory of the vehicle by less than a threshold value; and causing the vehicle to perform the speed-reducing maneuver at the identified target location in the geographic region.

However, Herbach discloses target location is selected from a target locations by evaluating whether a quality value of the target location satisfies a minimum quality threshold, the minimum quality threshold determined based at least in part on one or more features of the request for the vehicle to engage in the speed-reducing safety maneuver [see p0078 “In some embodiments, the computing device may gather a list of regions and then analyze the regions to determine a region that is most safe or otherwise preferable for pulling over the autonomous vehicle. For example, the computing device may pull over the autonomous vehicle in the closest safe region rather than a farther region, depending on the urgency of the pullover. Other examples are also possible, and a variety of factors may determine which region out of multiple safe regions to pull over in, aside from the urgency of the pullover.”].  
It would have been obvious to modify Nemec to include the teachings of evaluating target locations in order to stop the vehicle in a safe place.

Claim 38, Nemec discloses the computer readable storage medium of claim 37, in which the speed-reducing maneuver comprises stopping the vehicle at the identified target location [see p0021 - the vehicle's computer may look for an open space to pull the vehicle over. If one is not available within a short period of time, such as ten seconds or more or less, or distance, the vehicle's computer may bring the vehicle to a stop in the current lane or as far to the right as possible, changing lanes if necessary, so long as the vehicle is not in an unsafe location].

Claim 39, Nemec discloses the computer readable storage medium of claim 37, in which the one or more features of the request comprise one or more of a request type, a way the request was made, or a frequency of the request [see p0020, poo22 – p0023- the first button may become inactive again, and the second button may be switched to an active state where the second button may be used to communicate a request from a passenger to the vehicle's computer to pull the vehicle over;  The vehicle's computer may also display a notification to the passenger indicating that the emergency stop button has been activated and help has been called (either a concierge or an emergency response center, e.g., a 911 call center). When the emergency stop button is used, the vehicle's computer may prevent the passenger from beginning a new trip without the assistance of the concierge or at all. Accordingly, the vehicle's computer may change the states of the other buttons to inactive state; the emergency stop button may be configured to reduce the likelihood of accidental use of the button. For example, rather than a simple push-button activation, the emergency stop button may require that the passenger pull up on the emergency stop button. In order to differentiate between the buttons, the emergency stop button may be in a different color from other buttons, such as red, and may include a warning-type text such as “STOP NOW—EMERGENCY” in order to indicate to the passenger the purpose of the emergency stop button].


Claim 40, Nemec discloses the computer readable storage medium of claim 37, in which the threshold value comprises at least one of a distance to the target location or a time to the target location [see p0022 - buttons may also include an emergency stop button for communicating a request from a passenger to the vehicle's computer to initiate an emergency stop. If such a stop is initiated, the vehicle's computer may stop the vehicle within a very short period, such as 3 seconds or more or less depending, for example, on the speed and braking power of the vehicle or the speed and distance of another object (such as another vehicle) behind the vehicle].




Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE LAROSE whose telephone number is (313)446-4856.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
	
/Renee M. LaRose/
Examiner, Art Unit 3664

/Ian Jen/Primary Examiner, Art Unit 3664